FILED

JUN 2 5 2013

C|erk, U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HEYWARD CARZELL SANDERS, ) Courts for the District of Columbia
)
Plaintiff, )
)
v ) Civil Action No. f q ' j
) 13 235 F.3d 629, 633 (D.C. Cir. 200l) (citing 18 U.S.C. § l96l(l)(B)). A "pattern ofracketeering
activity requires at least two acts of racketeering activity," 18 U.S.C. § 1961(5), and these
predicate acts include a host of offenses punishable under certain state and federal statutes, see
18 U.S.C. § l96l(l)(B). These predicate acts must be "related, and . . . pose a threat to
continued criminal activity." H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (l989). RICO has
a four-year statute of limitations that commences on the date the plaintiff discovered or should

have discovered the injury. Rotella v. Wooa', 528 U.S. 549, 553 (2000).

The Court finds that the complaint fails to state a RICO claim upon which relief can be
granted. Although plaintiff lists several acts which may qualify as predicate acts, see Compl. at
2, it is unclear which and whether the District of Columbia is alleged to have violated these
provisions. Nor is it clear that there is a pattern of racketeering activity insofar as plaintiff is
alleged to be the sole injured party. See W. Ass0cs. Lla'. ex rel. Ave. Ass0cs. Ltd. v. Mkt. Square
Ass0cs., 235 F.3d 629, 634 (D.C. Cir. 200l) (plaintiff failed to allege a "pattern of racketeering
activity" where plaintiff only alleges "a single scheme, a single injury, and a single victim");
Zernik v. U.S. Dep ’t of Justice, 630 F. Supp. 2d 24, 27 (D.D.C. 2009). Moreover, although
plaintiff generally alleges that the D.C. government conspired with a number of other parties, he
fails to allege who within the D.C. government engaged in such conspiracy, or allege sufficient
facts conceming any meeting of the minds between anyone within the D.C. government and the f
other alleged co-conspirators. See Roa’riguez v. Ea'itor in Chiej: Legal Times, 285 F. App’x 756,
759 (D.C. Cir. 2008) (per curiam) (affirrning dismissal of conspiracy claim where plaintiffs

"allegations include no facts suggesting ‘unity of purpose’ or a ‘meeting of the minds’ among the

defendants, a necessary element of a conspiracy"). Lastly, because the complaint is silent as to
the dates of the alleged predicate acts, it is not clear that the complaint is timely filed within the

four-year statute of limitations. For these reasons, the complaint will be dismissed without

prejudice.
An Order accompanies this Memorandum Opinion.

/C%ai:

United Statbs District Judge

DATECVlT/FLO 03